DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 5/6/2021 (“May Resp.”). In the May Resp., claims 1-12, 14, 15, and 17-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The previously presented objection to the specification (i.e., the title) is withdrawn in light of the amendment to the title submitted in the May Resp.

Applicant’s arguments with respect to the newly added claim amendments are persuasive, in particular, that none of the previously applied prior art of record teaches or suggests “update[ing] a priority parameter of at least one control logical channel of a first radio terminal to be reduced from an initial value of the priority parameter of the at least one control logical channel,” (original emphasis omitted) (emphasis added). See May Resp. 10-11. As a result, the previously presented claim rejections under 35 U.S.C. § 102(a)(2) over Jung (U.S. 2018/0084497) are withdrawn; however, in light of newly found prior art, the claims are newly rejected as indicated below.

Specification
The amendment to the specification (i.e., the title) submitted on 5/6/2021 is accepted and entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 14, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over previously applied U.S. Pat. Appl. Publ’n No. 2018/0084497, to Jung et al. (“Jung”), in view of newly cited U.S. Pat. No. 5,666,655, to Ishikawa et al. (“Ishikawa”), both of which are in the same field of communication/channel prioritization as the claimed invention.

Regarding claim 1, Jung teaches:
A radio access network node (Jung, Fig. 1, ¶¶ [0048-0050], any of the base stations 20) comprising: 
a memory; and at least one processor coupled to the memory (Jung, Figs. 1, 23, ¶¶ [0048-0050], [0429-0432], while there is no explicit drawing showing the general components of a base station, such as the UE 1100 in Fig. 23, the base station 20 inherently has a memory and processor similar to the UE 1100, without these components the base station 20 could not communicate with the UE 1100)
[the at least one processor] configured to [reduce a priority parameter of at least one control logical channel of a first radio terminal from an initial value] in response to a predetermined event, the at least one control logical channel being used for transmission of a control message between the radio access network node and the first radio terminal, wherein the priority parameter affects priority handling among a plurality of logical channels of the first radio terminal performed in at least one of the radio access network node and the first radio terminal, and the plurality of logical channels include the at least one control logical channel and at least one data logical channel of the first radio terminal used for transmission of user data of the first radio terminal (Jung, ¶¶ [0350-0352], where the eNB (base station) may setup the priority of a control channel, e.g., SRB, so that it is lower/lowest among the data channels, e.g., DRBs, where the predetermined event is any of the signaling exchanged between the eNB and UEs, see e.g., Figs. 14-16, and also the overall setup of the proxy radio bearer, and the initial value would be at an existing SRB/DRB priority level but then is reduced to be lower than these priority values).

Jung does not teach that an “update [to the] priority parameter of [the] at least one control logical channel of [the] first radio terminal [is] to be reduced from [the] initial value of the priority parameter of the at least one control logical channel,” as further recited. Ishikawa teaches that existing channels may have their priority levels updated, e.g., reduced, from a previous (i.e., initial) value. See Ishikawa, Fig. 14, steps 1712, 1713, Col. 19, ll. 46-Col. 20, ll. 31. Thus, one of ordinary skill before the effective filing date of the instant claimed invention would have found it obvious to apply changing the priority levels of a channel from an initial value to a reduced value, such as in Ishikawa, to the setup and assignment of a priority level to the logical control channel in Jung and expect predictable results of improvement in “control load” and “frequency utilization efficiency” among a communication system in which channel allocation and prioritization is performed. See id. at Col. 4, ll. 21-26.

Regarding claim 2, which depends from claim 1, Jung further teaches “the priority parameter is taken into account in at least one of resource scheduling in the radio access network node, multiplexing of a plurality of downlink logical channels of the first radio terminal in the radio access network node, and multiplexing of a plurality of uplink logical channels of the first radio terminal in the first radio terminal.” Jung, ¶¶ [0350-0352].

Regarding claim 3, which depends from claim 1, Jung further teaches “the priority parameter is used in a Logical Channel Prioritization (LCP) procedure in the first radio terminal.” Jung, ¶¶ [0350-0352].

Regarding claim 4, which depends from claim 1, Jung further teaches “the at least one processor is configured to change the priority parameter of the at least one control logical channel so that the priority parameter of the at least one control logical channel becomes equal to or lower than a priority parameter of the at least one data logical channel.” Jung, ¶¶ [0350-0352].

Regarding claim 5, which depends from claim 1, Jung further teaches “the at least one processor is configured to transmit a signalling message indicating the reduced priority parameter to the first radio terminal.” Jung, ¶ [0352], the eNB sets up the priority, i.e., signals the reduced priority.

Regarding claim 6, which depends from claim 1, Jung further teaches “the predetermined event includes reception of a signalling message from another network node.” Jung, Figs. 14-16, any of the signals from any of the nodes regarding setting up the proxy bearer, see also ¶¶ [0342-0354].

Regarding claim 7, which depends from claim 6, Jung further teaches “the other network node is a control node in a core network or is a mobile edge computing (MEC) server.” Jung, Fig. 15, the MME is a control node and sends signaling messages, see also ¶¶ [0319-0325], [0342-0354].

Regarding claim 8, which depends from claim 6, Jung further teaches “the radio access network node is a base station.” Jung, Figs. 1, 14-16, the base station/eNB is the radio access network node, see ¶ [0352].

Regarding claim 9, which depends from claim 6, Jung further teaches “the signalling message requests the radio access network node to enhance user data transmission using the at least one data Jung, ¶¶ [0236], [0352-0353], the very nature of setting up a proxy bearer is to enhance data transmission of another terminal over a data channel.

Regarding claim 10, which depends from claim 6, Jung further teaches “the signalling message requests the radio access network node to reduce resource allocation for the at least one control logical channel.” Jung, ¶¶ [0352-0356], where if the proxy is set up so that user data is prioritized over control data, then the control channel has necessarily been allocated less resources.

Regarding claim 11, which depends from claim 1, Jung further teaches “the predetermined event includes a determination by the radio access network node to enhance user data transmission using the at least one data logical channel.” Jung, Figs. 14, 16, ¶¶ [0236], [0314-0315], [0352-0353], the eNB accepts (i.e., determines) the request to enhance user data transmission through proxy.

Regarding claim 12, which depends from claim 1, Jung further teaches “the predetermined event includes a determination by the radio access network node to reduce resource allocation for the at least one control logical channel.” Jung, Figs. 14, 16, ¶¶ [0236], [0314-0315], [0352-0356], the eNB accepts (i.e., determines) the request to enhance user data transmission through proxy is to reduce resource allocation of other channels, and can include the control channel.

Regarding claim 14, which depends from claim 1, Jung further teaches “the at least one processor is configured to selectively apply the reduced priority parameter to a specific data segment that is included in a plurality of data segments of the at least one control logical channel and contains a specific Radio Resource Control (RRC) message or a Non-Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel may include an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced.

Regarding claim 15, which depends from claim 1, Jung further teaches “the priority parameter includes at least one of a priority and a prioritized bit rate (PBR).” Jung, ¶ [0352].

Regarding claim 17, there is a method with steps virtually identical in scope to the functions performed by the node of claim 1. As a result, claim 17 is rejected as obvious under section 103 over Jung in view of Ishikawa for the same reasons as presented above in the rejection of claim 1.

Regarding claim 18, Jung teaches:
A radio terminal (Jung, Figs. 1, 23, the UE 10 as generally shown by UE 1100, ¶¶ [0048-0049], [0429-0432]) comprising:
a memory (Jung, Fig. 23, memory 1120, ¶¶ [0429-0432]); and 
at least one processor coupled to the memory (Jung, Fig. 23, processor 1110, ¶¶ [0429-0432]) and configured to: 
receive from a radio access network node a signalling message indicating that a priority parameter of at least one control logical channel used for transmission of a control message between the radio terminal and the radio access network node is [to6Docket No. J-18-0167 be reduced from an initial value]; and apply the reduced priority parameter to priority handling among a plurality of logical channels of the radio terminal performed in the radio terminal, wherein the plurality of logical channels include the at least one control logical channel and at least one data logical channel of the radio terminal used for transmission of user data of the radio terminal (Jung, ¶¶ [0350-0352], where the eNB (base station) may setup (i.e., reduce) the priority of a control channel, e.g., SRB, so that it is lower (or the lowest) among the data channels, e.g., DRBs, where the predetermined event is any of the signaling exchanged between the eNB and UEs, see e.g., Figs. 14-16, and also the overall setup of the proxy radio bearer, and the UE applies the priorities when transmitting uplink data).

Jung does not teach that “the priority parameter of at least one control logical channel” is “updated to be reduced from [the] initial value of the priority parameter of the at least one control logical channel,” as further recited. Ishikawa teaches that existing channels may have their priority levels See Ishikawa, Fig. 14, steps 1712, 1713, Col. 19, ll. 46-Col. 20, ll. 31. Thus, one of ordinary skill before the effective filing date of the instant claimed invention would have found it obvious to apply changing the priority levels of a channel from an initial value to a reduced value, such as in Ishikawa, to the setup and assignment of a priority level to the logical control channel in Jung and expect predictable results of improvement in “control load” and “frequency utilization efficiency” among a communication system in which channel allocation and prioritization is performed. See id. at Col. 4, ll. 21-26.

Regarding claim 19, which depends from claim 18, Jung further teaches “the at least one processor is configured to selectively apply the reduced priority parameter to a specific data segment that is included in a plurality of data segments of the at least one control logical channel and contains a specific Radio Resource Control (RRC) message or a specific Non- Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel may include an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced, and is applies at the UE when the UE receives the channel.

Regarding claim 20, which depends from claim 18, Jung further teaches “the at least one processor is configured to apply the reduced priority parameter to a Logical Channel Prioritization (LCP) procedure in the radio terminal.” Jung, ¶¶ [0350-0352].

Regarding claim 21, which depends from claim 18, Jung further teaches “the signalling message indicates that the priority parameter of the at least one control logical channel is changed so that the priority parameter of the at least one control logical channel becomes equal to or lower than a priority parameter of the at least one data logical channel.” Jung, ¶¶ [0350-0352].

Regarding claim 22, which depends from claim 18, Jung further teaches “ each of the at least one control logical channel is a specific control logical channel used only for transmission of a specific Radio Resource Control (RRC) message or a specific Non-Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel is used to transmit an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced, and since the control channels are separate from the data channels, those signaling radio bearers are used only for control messages at a particular time, such as RRC messaging, see also ¶¶ [0058], [0060].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n No. 2015/0312922 describes determining priority of a PUCCH.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/               Primary Examiner, Art Unit 2413